Notice of Pre-AIA  or AIA  Status
Notice of Allowance
1.    This notice of allowance is responsive to the RCE and amendments and arguments filed by Applicant on 10/19/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s arguments are persuasive as to the allow-ability of the claims and for the reasons presented below, all previous rejections and arguments are considered moot.  
Allowable Subject Matter
2.    Claims 1-6 and 8-13 are allowed. Claim 7 is cancelled. 
3. The following is an examiner’s statement of reasons for allowance.
Claims 1, 10 and 13
Applicant’s argument to Sanders in view of Riemann is persuasive. Sanders does not teach specifically “receiving selection of the audio device and as a result of the drag and drop selection generating a command to assign a channel to the device with the group and then hiding the audio device from the room tile.”  Rather, Sanders does not teach or suggest the drag feature and Riemann does not teach dragging the audio device itself, rather teach dragging a zone to another, as shown in Fig. 8. Therefore, the rejection of Sanders in view of Riemann is removed from consideration. The following prior art has been considered in light of the claim scope and indicated as to relevance to the limitations of “receiving selection of the audio device and as a result of the drag and drop selection generating a command to assign a channel to the device with the group and then hiding the audio device from the room tile.”  


    PNG
    media_image1.png
    751
    1845
    media_image1.png
    Greyscale


 Thus, as shown the combined prior art above does not show at least the feature of the claims and for all these reasons claims 1, 10 and 13 are allowed over the prior art. 
 and 11-12 import the same features as depending from claims 1 and 10, thus are allowed for the same reasons. For all these reasons, the claims are thus allowed over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179